Exhibit 10.3













AMENDMENT #1 TO INVESTMENT

MANAGEMENT AGREEMENT







THIS AMENDMENT to the Investment Management Agreement by and between PHL
Variable Insurance Company (the “Client”) and Phoenix Investment Counsel, Inc.
(the “Manager”) (the “Agreement”) dated January 1, 1995, is effective as of the
1st day of January, 1998.




1.

Amendment.  Section 8 of the Agreement is amended and restated as follows:




(a)

The Manager, as full compensation for services rendered under this Agreement,
shall be paid a fee as specified in Schedule 8, as such schedule may be amended
from time to time.  For purposes of the calculation of the fee, the value of the
securities in the Account shall be based upon monthly Average Assets Under
Management.  Average Assets Under Management shall be calculated for each asset
class as set forth in Schedule 8 hereto, as the simple average of:




(i)

the value of the assets in the Account as of the last Appraisal Date in the
current calendar month; and




(ii)

the value of the assets in the Account as of the last Appraisal Date in the
previous calendar month.




(b)

If the Manager serves for less than the whole of any calendar month, its
compensation shall be determined as provided above on the basis of the value of
the assets in the Account on the date of termination and shall be payable on a
pro rata basis for the period of the calendar month for which it has served as
Manager hereunder.  The compensation of the Manager shall be paid by the Client
upon receipt of the Manager’s statement for such compensation.




2.

Reaffirmation.  Except as provided above, the Agreement shall remain in full
force and effect without amendment.




IN WITNESS WHEREOF, the parties hereto have hereby executed this Amendment #1 on
this, the 31st day of July, 1998 by their respective undersigned officers.




PHOENIX INVESTMENT COUNSEL, INC.




By:  /s/ Michael E. Haylon







Its:  President




PHL VARIABLE INSURANCE COMPANY




By:  /s/ David W. Searfoss







Its:  Executive Vice President











cam\agrmt\0374-1.doc




--------------------------------------------------------------------------------

Schedule 8







COMPENSATION







Class of Assets

Management Fee

  Public Bonds

  10 basis points of Average Assets Under Management

  Private Bonds

  12 basis points of Average Assets Under Management

  Preferred Stocks

  10 basis points of Average Assets Under Management

  Common Stocks

  40 basis points of Average Assets Under Management

  Venture Capital

  45 basis points of Average Assets Under Management

  Other Assets

  45 basis points of Average Assets Under Management

  Cash and Short-Term Securities

    5 basis points of Average Assets Under Management








cam\agrmt\0374-1.doc


